                   Case 20-11768-CSS             Doc 294        Filed 08/07/20     Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

    -------------------------------------------------------------- X
    In re:                                                         :   Chapter 11
                                                                   :   Case No.: 20-11768 (CSS)
                                                1
    Lucky Brand Dungarees, LLC, et al,                             :   (Jointly Administered)
                                                                   :
                        Debtors.                                   :   Objection Deadline: August 7, 2020 @
                                                                   :   4:00 p.m. (ET)
                                                                   :   Hearing Date: August 12, 2020 @ 10:00
                                                                   :   a.m.
                                                                   :
                                                                   :   Related Docket Nos.: 180, 251
                                                                   :
                                                                   :
    -------------------------------------------------------------- X

LIMITED OBJECTION AND RESERVATION OF RIGHTS OF 360i LLC TO NOTICE
OF POTENTIAL ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS
             OR UNEXPIRED LEASES AND CURE AMOUNTS

           360i LLC (“360i”) by and through undersigned counsel, and files this limited objection

(“Limited Objection”) with respect to the Notice of Cure Costs and Potential Assumption and

Assignment of Executory Contracts or Unexpired Leases and Cure Amounts [Dkt. No. 180]

(“Cure Notice”). In support of the Limited Objection, 360i states as follows:

                                                INTRODUCTION

           Lucky Brand Dungarees, LLC and its affiliates (collectively the “Debtors”) seek to

establish cure amounts (the “Cure Amount”) for the potential assumption and assignment of a

certain agreement with 360i in connection with a sale of substantially all of the Debtors’ assets.

360i does not generally oppose assumption and assignment, and files this Limited Objection to

reserve the right to receive a full cure.




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees
Stores, LLC (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is
540 S Santa Fe Avenue, Los Angeles, California 90013.
4602765
                Case 20-11768-CSS              Doc 294       Filed 08/07/20         Page 2 of 6




                                               BACKGROUND

        1.       On July 3, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief with this Court under Chapter 11 of the Bankruptcy Code. The Debtors’ cases

are jointly administered.

        2.       The Debtors are operating their businesses and maintaining their assets as debtors

in possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.

        3.       Prior to the filing of the Chapter 11 proceedings, certain of the Debtors were party

to certain agreements with 360i under which 360i provided services to the Debtors, specifically,

the Debtors were party to a Work Authorization, dated January 31, 2020.

        4.       On July 24, 2020, the Debtors filed the Cure Notice. The Cure Notice listed a

Master Service Agreement, effective March 31, 2020 (the “MSA”),2 with 360i on Exhibit 1 with

a cure amount of $0.00.

                  LIMITED OBJECTION AND RESERVATION OF RIGHTS

        5.       360i does not generally object to the assumption and assignment of agreements

with 360i provided that any and all cure amounts to satisfy all existing defaults in accordance

with 11 U.S.C. § 365(b) are paid under the terms of all such agreements.

        6.       Section § 365(b)(1) states, in pertinent part:

        (b)(1) If there has been a default in an executory contract or unexpired lease of the
        debtor, the trustee may not assume such contract or lease unless, at the time of
        assumption of such contract or lease, the trustee—
        (A) cures, or provides adequate assurance that the trustee will promptly cure
        such default . . . ;
        (B) compensates, or provides adequate assurance that the trustee will
        promptly compensate, a party other than the debtor to such contract or lease, for
        any actual pecuniary loss to such party resulting from such default; and
        (C) provides adequate assurance of future performance under such contract or
        lease.


2
         360i and the Debtors are currently negotiating certain commercial terms regarding the MSA. Therefore, to
the extent a commercial resolution is not reached 360i reserves the right to object to the assumability of the MSA.
                                                     2
              Case 20-11768-CSS         Doc 294     Filed 08/07/20      Page 3 of 6




11 U.S.C. § 365(b)(1).

        7.     A cure under 11 U.S.C. § 365 means that all unpaid amounts due under the

agreement have been paid. In re Network Access Solutions, Corp., 330 B.R. 67, 76 (Bankr. D.

Del. 2005).

        8.     360i’s records indicate that as of today’s date, 360i is owed $51, 394.64 related to

services performed by 360i.

        9.     Further, as the case proceeds, 360i continues to provide post-petition services to

the Debtors’ estates, and additional amounts will become due.

        10.    Unless and until the Debtors cure all balances owed to 360i the Debtors cannot

assume and assign any contracts with 360i.

        11.    360i has continued to work with the Debtors’ on a commercial level throughout

these bankruptcy cases and will continue to work with the Debtors toward a resolution of all

disputes.

        12.    360i reserves the right to modify or amend this Limited Objection for any reason

including but not limited to, in the event the Debtors seek to assume additional contracts with

360i, or 360i determines that additional amounts are outstanding under any agreements with

360i.

        WHEREFORE, 360i respectfully requests that this Court enter an Order: (a) conditioning

the assumption and assignment of the any agreements with 360i upon the payment of the then-

due cure amounts and (b) granting such other and further relief as this Court may deem equitable

and proper.




                                             3
            Case 20-11768-CSS   Doc 294   Filed 08/07/20    Page 4 of 6




Dated: August 7, 2020
                                   /s/ Mark N. Parry
                                   Mark N. Parry (Pro hac vice application
                                   forthcoming)
                                   Jessica K. Bonteque (Pro hac vice application
                                   forthcoming)
                                   MOSES & SINGER LLP
                                   405 Lexington Avenue
                                   New York, NY 10174
                                   Telephone: (212) 554-7800
                                   Facsimile: (212) 554-7700
                                   Email: mparry@mosessinger.com


                                   Counsel for 360i LLC




                                   4
              Case 20-11768-CSS          Doc 294     Filed 08/07/20      Page 5 of 6




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 7th day of August, 2020, a copy of the

foregoing was electronically filed and served via CM/ECF on all parties requesting electronic

notification in this case, and also was served on the parties listed below by electronic mail.

Dated: August 7, 2020

                                                      /s/ Mark N. Parry
                                                      Mark N. Parry (Pro hac vice application
                                                      forthcoming)

 Ted A. Dillman, Esq.                              Kevin J. Simard, Esq.
 Christina Craige, Esq.                            Jennifer Conway Fenn, Esq.
 Latham & Watkins LLP                              Choate Hall & Stewart LLP
 355 South Grand Avenue, Suite 100                 Two International Place
 Los Angeles, CA 90071                             Boston, MA 02110
 Email: ted.dillman@lw.com                         Email: ksimard@choate.com
 chris.craige@lw.com                               jfenn@choate.com

 Kara Hammond Coyle, Esq.                          Jeffrey Wolfe, Esq.
 Joseph M. Mulvihill, Esq.                         Greenberg Traurig, LLP
 Young Conaway Stargatt & Taylor, LLP              One International Place, Suite 200
 Rodney Square                                     Boston, MA 02110
 1000 N. King Street                               Email: wolfje@gtlaw.com
 Wilmington, DE 19801
 Email: kcoyle@ycst.com
 jmulvihill@ycst.com

 Thomas Califano, Esq.                             Holly Snow, Esq.
 Shmuel Klahr, Esq.                                Paul Hastings LLP
 DLA Piper LLP (US)                                71 S. Wacker Drive, 45th Floor
 1251 Avenue of the Americas, 27th Floor           Chicago, IL 60606
 New York, NY 10020                                Email: hollysnow@paulhastings.com
 Email: thomas.califano@dlapiper.com
 shmuel.klahr@dlapiper.com

 Mark D. Collins, Esq.                             David A. Wender, Esq.
 Richards, Layton & Finger, PA                     Antone J. Little, Esq.
 920 N King Street                                 Alston & Bird LLP
 Wilmington, DE 19801                              One Atlantic Center
 Email: collins@rlf.com                            1201 West Peachtree Street, Suite 4900
                                                   Atlanta, GA 30309-3424
                                                   Email: david.wender@alston.com
                                                   antone.little@alston.com
             Case 20-11768-CSS       Doc 294     Filed 08/07/20   Page 6 of 6




 Kelley A. Cornish, Esq.                       Juliet Sarkessian, Esq.
 Edward T. Ackerman, Esq.                      United States Trustee
 Brian Bolin, Esq.                             844 King Street, Suite 2207
 Jeffrey L. Stricker, Esq.                     Lockbox 35
 Paul, Weiss, Rifkind, Wharton & Garrison      Wilmington, DE 19801
 LLP                                           Email: Juliet.m.sarkessian@usdoj.gov
 1285 Avenue of the Americas
 New York, NY 10019
 Email: KCornish@paulweiss.com
 Ackerman@paulweiss.com
 BBolin@paulweiss.com
 JStricker@paulweiss.com

 Bradford J. Sandler, Esq.
 Jeffery N. Pomerantz, Esq.
 Colin R. Robinson, Esq.
 Pachulski Stang Ziehl & Jones LLP
 919 N. Market Street, 17th Floor
 Wilmington, DE 19801
 E-mail: bsandler@pszjlaw.com
 jpomerantz@pszjlaw.com
 crobinson@pszjlaw.com




4310887
